Citation Nr: 9900343	
Decision Date: 01/08/99    Archive Date: 01/19/99

DOCKET NO.  96-29 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran, who was born in June 1955, had active service 
from August 1974 to August 1977.  

The veteran was notified in December 1993 of a rating action 
that same month which, in pertinent part, denied a permanent 
and total disability rating for pension purposes.  However, 
no appeal was taken from that denial.  

Following receipt in June 1995 of the veterans application 
to reopen the claim for pension benefits, a March 1996 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in New Orleans, Louisiana, denied entitlement to 
pension benefits and the veteran appeals that denial to the 
Board of Veterans' Appeals (Board).  


CONTENTIONS OF APPELLANT ON APPEAL

Essentially, it is asserted that the veteran's mulitple 
disabilities prevent him from obtaining and retaining 
substantially gainful employment.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the preponderance of the 
evidence is against the veteran's claim for a permanent and 
total disability rating for pension purposes.  


FINDINGS OF FACTS

1.  The veteran, who was born in June 1955, had active 
service from August 1974 to August 1977 and has one year of 
college education and one year of training in air-
conditioning and heating and six months of training in 
building maintenance.  He has work experience in air-
conditioning and heating from 1988 to 1996 and work 
experience in building maintenance in 1996.  

2.  The veterans diabetes mellitus is manifested by his 
being insulin dependent and on a restricted calorie diet but 
no regulation of activities, weight loss or diabetic 
retinopathy, warranting no more than a 20 percent evaluation.  

3.  The veterans lumbosacral strain with degenerative disk 
disease (DDD) at L5-S1 is manifested by lumbosacral 
arthritis, slight but not moderate limitation of motion but 
no muscle spasm or radiculopathy, warranting no more than a 
10 percent evaluation.  

4.  The veterans phlebitis of the right calf is manifested 
by episodic pain and swelling but no skin changes and is 
somewhat controlled with anticoagulant medication and the use 
of support hose, warranting no more than a 10 percent 
evaluation.  

5.  The veterans degenerative joint disease (DJD) of the 
right knee is manifested by no ligamentous or cartilage 
pathology nor compensable limitation of motion, despite any 
pain, warranting no more than a 10 percent evaluation.  

6.  The veterans hypertension is manifested by diastolic 
readings of predominantly less that 110 and infrequent 
systolic readings of 200, warranting no more than a 10 
percent evaluation.  

7.  The veterans residuals of a fracture of the right leg 
are manifested by subjective complaints without clinical 
findings of abnormality, not warranting a compensable 
evaluation.  

8.  The veterans gingivitis is manifested by removal of all 
teeth and the adequate use of dental plates, not warranting a 
compensable evaluation.  

9.  The veterans lipoma of the lumbar area is manifested by 
subjective complaints of radiating pain but is clinically 
asymptomatic, not warranting a compensable evaluation.  

10.  The veterans blisters of the hands and feet are 
episodic and are not disfiguring, not warranting a 
compensable evaluation.  

11.  The veterans residuals of pneumonia are manifested by 
residual pulmonary scarring without functional impairment, 
not warranting a compensable evaluation.  

12.  The veterans drug abuse is due to willful misconduct 
and may not be considered for pension purposes; there is no 
active hepatitis.  

13.  The combined evaluation for the veteran's lifetime 
pensionable disabilities is 50 percent.  

14.  The veteran does not have anatomical loss or a loss of 
use of either hand or foot; he has not lost the sight of both 
eyes; and he is not permanently helpless or permanently 
bedridden.  

15.  The veteran's disabilities are not of sufficient 
severity as to permanently preclude substantially gainful 
employment consistent with his age, education and 
occupational experience.  


CONCLUSIONS OF LAW

1.  The applicable criteria for a presumption of permanent 
and total disability have not been met.  38 U.S.C.A. 
§§ 1502(a)(1), 5107 (West 1991); 38 C.F.R. §§ 3.340(b), 4.15, 
4.16, 4.17 (1998).  

2.  The veteran is not permanently unemployable as a result 
of his lifetime disabilities, with consideration of age, 
education and occupational experience.  38 U.S.C.A. §§ 1521, 
5107 (West 1991); 38 C.F.R. §§ 3.301, 3.321(b)(2) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The unappealed December 1993 RO denial of a permanent and 
total disability rating for pension purposes if final.  38 
U.S.C.A. § 7105(c) (West 1991) and 38 C.F.R. §§ 3.104(a), 
20.302(a), 20.1103 (1998).  Generally after such a denial a 
claim may only be readjudicated upon the submission of new 
and material evidence.  38 U.S.C.A. § 5108 (West 1991) and 
38 C.F.R. § 3.156 (1998)

We agree [that] claims for service-connected benefits or 
compensation differ from claims for non-service-connected 
benefits or pension, and that the term reopening, although 
occasionally used to refer to other types of claims, applies, 
in its strictest sense, only to the process of presenting new 
and material evidence to allow a previously denied claim for 
service-connected benefits [sic] to be considered anew.  
Accordingly, we hold that the Manio analysis doe not apply to 
claims for pension benefits.  Abernathy v. Principi, 3 Vet. 
App. 461, 464 (1992). 

Accordingly, the submission of new and material evidence to 
reopen the previously denied claim for pension benefits is 
not required.  

The veteran's claim seeking entitlement to a permanent and 
total disability rating for pension purposes is "well-
grounded" within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, the Board finds that he has presented a claim which is 
plausible.  Once a well-grounded claim is submitted, 38 
U.S.C.A. § 5107(a) mandates a duty to assist in developing 
all pertinent evidence.  

In correspondence received in June 1995 the veteran requested 
that he be afforded VA examinations.  These examinations were 
conducted in October 1995.  In his June 1995 claim for 
pension benefits he reported having received VA treatment in 
Shreveport, Louisiana.  As to this, VA outpatient treatment 
records from that facility from 1993 to 1997 are on file, as 
are reports of VA hospitalization of January and April 1994.  
He also reported having been treated at the E. A. Conway 
Medical Center but an attempt by the RO to obtain those 
records, after obtaining an authorization for release of 
records, in May 1997 yielded no response.  He has also 
reported having been treated during his incarceration at the 
Winnfield and the Wade Correction Centers and records from 
the Winnfield Correctional Facility from July 1994 until June 
1995 are on file.  

Accordingly, it is the determination of the Board that all 
relevant facts have been properly developed and that the 
evidentiary record is sufficient both in scope and in depth 
for a fair, impartial, and fully informed appellate decision.  
Therefore, no further assistance to the veteran is required 
to comply with the duty to assist him, as mandated by 38 
U.S.C.A. § 5107(a).  

Records from medical facilities associated with penal 
institutions indicate that the veteran was incarcerated, 
apparently from about July 1994 until June 1995 (shortly 
prior to again filing a claim for pension benefits later that 
month).  In Latham v. Brown, 4 Vet. App. 265, 266-69 (1993) 
it was held that 38 U.S.C.A. § 1505(a) and the implementing 
regulation of 38 C.F.R. § 3.666, precluding payment of 
pension benefits to a veteran incarcerated for more than 60 
days, were not unconstitutional (i.e., were constitutional) 
and did not violate the equal protection or due process 
clauses of the United States Constitution and were not bills 
of attainder or ex post facto laws.  However, since the 
veteran is apparently no longer incarcerated he is eligible 
for pension benefits and, thus, the discussion in this case 
will not consider his period of incarceration except as to 
the medical records pertaining thereto, his medical status 
during that time, and his unavailability for employment 
during that time.  

The law authorizes payment of pension to a veteran of a war 
who has the requisite service and who is permanently and 
totally disabled.  38 U.S.C.A. §§ 1502, 1521.  Permanent and 
total disability ratings for pension purposes are authorized 
for disabling conditions not the result of the veteran's own 
willful misconduct.  38 C.F.R. § 3.342.  Total disability 
will be considered to exist where there is permanent 
impairment of mind or body which is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation.  Permanence of total disability will be 
taken to exist when such impairment is reasonably certain to 
continue throughout the life of the veteran.  38 C.F.R. 
§ 3.340.  Additionally, where the evidence of record 
establishes that an applicant for pension who is basically 
eligible fails to meet the disability requirements based on 
the percentage standards of the Rating Schedule but is found 
to be unemployable by reason of his or her disability or 
disabilities, age, occupational background, and other related 
factors, a permanent and total disability rating on an 
extraschedular basis may be approved.  38 C.F.R. 
§ 3.321(b)(2).  

38 C.F.R. § 3.301(c)(2) provides that alcohol abuse is 
considered willful misconduct (thus precluding pension 
benefits) but that "[o]rganic diseases and disabilities which 
are a secondary result of the chronic use of alcohol as a 
beverage, whether out of compulsion or otherwise, will not be 
considered of willful misconduct origin."  38 C.F.R. 
§ 3.301(c)(3) contains similar language applicable to drug 
abuse.  Therefore, alcohol dependence and substance abuse are 
deemed by statute to be the result of willful misconduct and 
cannot themselves be considered as a disability for purposes 
of pension benefits.  

As applied in this case, disability stemming from the 
veterans well established abuse of drugs, particularly 
cocaine, must be considered willful misconduct and will not 
be considered in determining entitlement to pension benefits.  

38 C.F.R. § 4.17 (1998) provides that prior employment or 
unemployment status is immaterial if in the judgment of the 
rating board the veteran's disabilities render him or her 
unemployable.  Also, 38 C.F.R. § 4.17a (1998) provides that 
[a] permanent and total disability rating under the 
provisions of §§ 4.15, 4.16 and 4.17 will not be precluded by 
reason of the coexistence of misconduct disability when: (a) 
A veteran, regardless of employment status, also has 
innocently acquired 100 percent disability, or (b) Where 
unemployable, the veteran has other disabilities innocently 
acquired which meet the percentage requirements of §§ 4.16 
and 4.17 and would render, in the judgment of the rating 
agency, the average person unable to secure or follow a 
substantially gainful occupation.

Review of the evidentiary record indicates that the veteran 
filed a claim seeking entitlement to a permanent and total 
disability rating in June 1995.  

Prior thereto, however, the veteran underwent VA 
hospitalization in November and December 1987 when it was 
noted that he had a history of cocaine use, including 
injection of cocaine.  A venogram revealed obliteration of 
the popliteal vein without visualization, distally, but the 
femoral and external iliac veins were patent.  He was given 
anticoagulant medication.  

The veteran underwent VA hospitalization later in December 
1987 for a recurrence of deep venous thrombosis.  During VA 
hospitalization in April 1990, for pharyngitis and sore gums 
as well as being apparently noncompliant with medication for 
noninsulin dependent diabetes mellitus, it was noted that he 
was unemployed.  During hospitalization all of his upper 
teeth were extracted.  At discharge an upper dental plate was 
to be made. 

VA outpatient treatment (VAOPT) records from 1990 to 1993 
reflect treatment and evaluation primarily for diabetes and 
phlebitis. 

On VA orthopedic examination in July 1993 the veteran related 
a history of a right ankle fracture, reportedly during 
service, and afterwards he had driven a tractor and done 
teletype operation.  He was 71 inches in height and he was 
moderately obese, weighing 220 lbs.  His carriage and posture 
were erect and his gait was normal.  He was able to walk 
normally on his heels and his toes and to perform tandem 
walk.  He could squat fully and return to a standing position 
without difficulty.  He had old deep phlebitis of the right 
leg with some secondary varicosities and minor chronic edema 
but there was no evidence of a bony defect on palpation of 
the right leg or ankle.  Circumferential measurements at the 
malleoli were equal, without swelling or deformity.  There 
was no angulation, false motion, or shortening of the bones 
of the right leg.  He complained of minor ankle soreness and 
pain.  Flexion of the ankles was to 45 degrees and 
dorsiflexion was to 10 degrees.  The diagnoses were old 
healed fracture of the right medial malleolus with full 
recovery and no residual impairment, and possible early DJD 
of both ankles.  It was noted that X-rays of the ankles were 
normal.  

On VA examination of the veterans spine in July 1993 he 
complained of episodic low back pain, vaguely localized to 
the lower lumbar area without radiation.  There was no 
deformity, scoliosis, kyphosis, increased lordosis, 
tenderness or muscle spasm.  The diagnoses were intermittent 
low back pain by history only and not clinically apparent and 
nonlimiting complaints.  It was noted that X-rays revealed 
early DDD at L5-S1.  

On VA general medical examination in July 1993 it was 
reported that due to diabetes the veteran had had 
lightheadedness, dizziness, nausea, polydipsia, and polyuria.  
He took oral hypoglycemic medication irregularly, causing 
recurrent diabetic problems, but it was now fairly well 
controlled.  His phlebitis was not currently causing any 
particular trouble except for painful feet, especially in the 
right foot.  He had back problems and residuals of a broken 
right leg.  He mainly complained of pain in his right foot, 
right calf, and back, and also some pain in his left lower 
extremity.  There was no evidence of any significant skin 
disease but there was a crusted, healed lesion on the dorsum 
of the right great toe but no evidence of swelling.  His 
head, face, and neck were normal.  His heart was not 
enlarged.  His blood pressure was 159/99.  There were some 
dilated veins of the right calf but no active varicosities or 
evidence of stasis dermatitis or varicose ulcers.  The 
diagnoses were noninsulin dependent diabetes mellitus, 
history of recurrent phlebitis of the right calf, dilated 
veins of the right lower extremity, crusted lesions of the 
dorsum of the right great toe without acute inflammation, and 
a history of mixed substance abuse now in remission by 
history.  

On VA examination of the veterans vascular system in July 
1993 his blood pressure was 159/99.  Arterial pulsations, 
appearance of his skin, and skin temperature were normal.  He 
had a history of shooting pain in the dorsum of the right 
foot and right calf.  There was no cardiac involvement.  The 
diagnoses were recurrent phlebitis of the right calf (the 
right calf and ankle each being 1 ½ inches larger in 
circumference than on the left) and dilated superficial veins 
of the right calf without evidence of actual varicosities.  

On VA evaluation of the veterans diabetes in July 1993 it 
was noted that he had episodes of uncontrolled diabetes 
because he took medication irregularly for his hypoglycemic 
symptoms.  He followed a partially restricted diet but his 
activities were not regulated due to diabetes.  There had 
been no loss of weight or strength and no anal pruritus.  He 
had recurrent phlebitis of the right calf with dilated veins 
of the right calf.  There was no diabetic ocular disturbance 
but when his blood pressure was elevated and uncontrolled he 
complained of blurred vision which was not now present.  He 
did not require insulin but used oral hypoglycemic 
medication. 

Laboratory studies in July 1993 revealed the veterans 
glucose was elevated.  A chest X-ray revealed his heart was 
normal in size.  There was stable lung granuloma in the mid-
lung field on the right and no acute cardiopulmonary 
pathology.  An X-ray of his right leg revealed minimal 
calcific plaque-like densities about the anterior tibial 
artery but there was no fracture of the tibia or fibula.  X-
rays of the ankles revealed the joint mortise was intact, 
without fracture or dislocation but minimal calcaneal 
spurring was noted bilaterally of the type sometimes seen in 
Reiters syndrome.  An electrocardiogram (EKG) revealed a 
possible ectopic atrial bradycardia and moderate voltage 
criteria for left ventricular hypertrophy but the findings 
could be a normal variant.  The interpretation was that the 
study was abnormal.  

During VA hospitalization in January 1994, for cocaine 
detoxification, it was noted that the veteran had shared 
needles while using cocaine intravenously in 1988.  During VA 
hospitalization in April 1994 it was noted that he had a 
history of intravenous drug use with a history of hepatitis B 
and C antibody in the convalescence stage.  He was admitted 
for lower abdominal back pain and leg muscle ache as well as 
a blood-tinged productive cough with fever, chills, vomiting, 
and diarrhea.  A chest X-ray revealed right upper and middle 
lobe infiltrates which were questionably a post obstructive 
process and he was placed in respiratory isolation.  At 
discharge he was placed on insulin and because his blood 
cultures were positive for Strep pneumo it was felt that 
he should remain on antibiotics.  The discharge diagnoses 
were pneumonia and insulin-dependent diabetes mellitus.  

VAOPT records of 1993 to 1997 reveal that in June 1994 the 
veteran continued to have reactive pneumonitis.  In July 1994 
he complained of pain and swelling of the right leg and low 
back pain.  In February 1996 he was given Procardia for 
control of elevated blood pressure.  In August 1996 he was 
out of insulin and hypertensive medication.  He complained of 
numbness of the right foot, weakness of the hands, and rectal 
itching.  He had infrequent hypoglycemic symptoms.  

Clinical records from the Winnfield Correctional Facility of 
1994 and 1995 reveal persistent complaints of right leg 
swelling and blisters of the hands and feet which were 
associated with diabetes, as well as tinea pedis of both 
feet.  In August 1994 he was not to engage in prolonged 
walking pending reevaluation.  In April 1995 he weighed 237 
lbs. and complained of numbness of several fingers and back 
pain which radiated down the left leg.  He tended to drag his 
left foot.  A blood pressure reading in April 1995 was 140/96 
and in May it was 124/82.  An X-ray of his lumbar spine in 
May 1995 revealed slight degenerative and hypertrophic 
changes at L5-S1 and a chest X-ray revealed a streak of 
discoid atelectasis or scarring in the right upper lobe and 
calcified granuloma in the right mid-lung field.  

On VA diabetic evaluation in October 1995 it was reported 
that the veteran used insulin and was on an 1800-calorie 
diet.  He stated that he had been losing weight since having 
been released from jail and complained of anal pruritus but 
there were no signs of infection.  He had varicose veins in 
the right lower extremity with swelling and there was 
cramping present in the right lower leg and right foot, which 
he related had been present, off and on, for 4 to 5 years.  
He used surgical hose.  His blood pressure readings were 
176/110 and 198/116.  The diagnosis was insulin dependent 
diabetes for 3 years, with oral hypoglycemic dependent 
diabetes prior to that.  It was indicated that he appeared to 
have ocular disturbances and complained of changes in his 
vision but being unable to afford glasses.  His vision was 
20/70 in each eye.  

On VA vascular examination in October 1995 the veterans 
right calf was larger than the left.  He had notable varicose 
veins.  He complained of paresthesia with shooting type pain 
in the dorsum of the right foot, into the right calf.  Skin 
appearance and temperature were normal and there were good 
arterial pulsations in both lower legs.  While he related a 
history of a right leg fracture, a past X-ray in 1988 
revealed no fracture but a large posterior calcaneal spur and 
mild osteoarthritis.  A past study in 1988 had found no 
definite intraluminal clots in the popliteal vein or deep 
venous system of the right calf and thigh and the vascular 
system had appeared to be intact without fillings defects or 
deficits.  Therefore, it did not appear that he had deep vein 
thrombosis but had recurrent phlebitis.  He wore surgical 
stockings which provided better control but stated that he 
still had pain on walking for an extended period of time or 
greater than a city block which would cause him to limp on 
his left leg.  The diagnosis was recurrent phlebitis of the 
right lower leg.  

On VA general medical examination in October 1995 it was 
noted that the veteran had worked during service as a radio 
teletype operator and after service he had worked in air 
conditioning and heating until incarcerated for drug use from 
June 1994 to June 1995.  He was currently seeking employment.  
He complained of difficulty sleeping due to right leg pain.  
He took insulin and Ibuprofen.  He used a surgical stocking 
on his right leg.  He was 71 inches in height and weighed 
229.8 lbs. and the most he had weighed in the past year was 
265 lbs.  He was right handed.  He walked with a slight limp 
favoring his right leg.  He was obese and his posture was 
upright.  He had a wide gait.  

The veteran had a soft, movable lipoma in the left lower 
back, lateral to the spine at the L4 and L5 area which was 
approximately 1 to 2 cms.  His face and neck were normal.  He 
had had gum disease in the past requiring removal of all 
teeth, such that he was now edentulous.  His vision was 20/70 
in each eye and his retina was normal.  No abnormality of his 
heart was found.  He complained of having had shortness of 
breath and tightness in his chest in past.  He had had 
problems with swelling of the right leg.  He denied coughing 
and expectoration and his chest was normal on evaluation with 
deep breathing.  He was able to climb a flight of stairs but 
complained of pain in his right leg.  He complained of 
constipation, off and on, now controlled with laxatives and 
had had hemorrhoids in the past.  He had some anal itching.  
He had no scars causing problems with range of motion and had 
full functional effect of his joints without swelling, 
atrophy or tenderness.  He had no objective problems with his 
feet.  There was no swelling or spasm.  He complained of 
having had some spasm in the right foot and right toes in the 
past.  He complained of some coolness in the lower 
extremities at night but had good dorsalis pedis pulses 
bilaterally and warm and equal skin temperature of the lower 
legs and feet.  There were no signs of any infection.  He had 
a history of situational depression but had since remained 
drug and alcohol free.  He was positive for hepatitis A and B 
antibodies.  An X-ray of the right leg revealed some 
calcification of the vasculature of the leg due to 
arteriosclerosis.  

On VA examination of the veterans joints in October 1995 he 
complained of stiffness, pain, and cramping in his elbows, 
off and on.  He complained of pain in the knees and right 
ankle but there were no signs of abnormal swelling, 
deformity, subluxation, lateral instability, loose motion or 
malunion of those joints.  Flexion of his right leg was to 80 
degrees, from 0 degrees of extension.  He could rotate his 
left leg with ease and rotated the right leg to a slight 
degree with some pain.  He had plantar flexion and 
dorsiflexion of the feet and ankles and there were no signs 
of any abnormalities of those joints.  The diagnosis was 
early DJD of the right knee with minimal effect at this time.  

On VA examination of the veterans spine in October 1995 the 
veteran complained of pain associated with his low back 
lipoma but it did not appear to the examiner to cause any 
difficulty upon palpation or when lying down supinely.  He 
had difficulty standing and walking on his heels because of 
pain associated with his right lower thigh.  He had problems 
standing on his tiptoes and walking, again secondary to pain 
in the right lower calf.  He had pain in his right calf when 
walking on his heels and on his tiptoes.  Low back flexion 
was to 120 degrees at which point motion ceased due to pain.  
Extension was to approximately 20 degrees, right and left 
lateral bending were to 30 degrees.  He could rotate to the 
right normally and fairly normally to the left.  He had 
objective pain present on motion with any movement of the 
lower lumbar spine but there were no signs of neurologic 
involvement.  The diagnoses were a small lipoma in the area 
of the lumbar spine, spinous muscle strain with joint pain, 
and mild DJD of the lumbar spine.  It was noted that X-rays 
revealed spondylosis at L5-S1 and the possibility of DDD 
could not be totally excluded but the findings could be a 
normal variant.  Also, X-rays of the right ankle revealed DJD 
and a chest X-ray revealed a 5-millimeter nodular density in 
the right lung which was unchanged, and residual scar tissue 
in the right upper lung from prior pneumonia.  

In VA Form 21-527, Income-Net Worth and Employment Statement 
of April 1996 the veteran reported that had one year of 
college education and one year of training in air-
conditioning and heating and six months of training in 
building maintenance.  He has work experience in air-
conditioning and heating from 1988 to 1996 and work 
experience in building maintenance in 1996.  He had become 
totally disabled for employment in June 1994.  

In rating actions in December 1993 and April 1998 the RO 
determined that the veterans diabetes mellitus warranted a 
20 percent rating under 38 C.F.R. Part Four, Diagnostic Code 
(DC) 7913; a lumbosacral strain with DDD at L5-S1 warranted a 
10 percent rating under DC 5295; right leg phlebitis 
warranted 10 percent rating under DC 7121; DJD of the right 
knee warranted a 10 percent rating under DC 5003; 
hypertension warranted a 10 percent rating under DC 7101.  
Noncompensable ratings were warranted for residuals of a 
right leg fracture under DC 5265; for gingivitis under DC 
9999-9913; for a lipoma of the lumbar area under DC 7819; 
blisters of the hands and feet under DC 7806; and for 
residuals of pneumonia under DC 6699.  

The Board notes that the assignment of an evaluation greater 
than 20 percent for diabetes requires insulin, restricted 
diet, and regulation of activities.  DC 7913.  A 20 percent 
rating for a lumbosacral strain with degenerative spondylosis 
and disc narrowing at L5-S1 requires muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position under DC 5295 or moderate loss of motion in 
the back under DC 5292.  A 20 percent rating for 
intervertebral disc syndrome (IVDS) requires moderate 
disability with recurring attacks.  DC 5293.  A rating 
greater than 10 percent for right leg phlebitis requires 
persistent edema, incompletely relieved with elevation of 
extremity, with or without beginning stasis pigmentation or 
eczema.  DC 7121.  A rating greater than 10 percent for DJD 
of the right knee requires limitation of flexion to 30 
degrees or limitation of extension to 15 degrees under DCs 
5260 and 5261, or moderate recurrent subluxation or lateral 
instability or other knee impairment under DC 5257, a 
dislocated semilunar cartilage with frequent locking, pain 
and joint effusion under DC 5258, or malunion of the tibia or 
fibula with moderate knee disability under DC 5262.  A rating 
greater than 10 percent for hypertension requires diastolic 
pressure of predominately 110 or more, or systolic pressure 
predominantly 200 or more under DC 7101.  

For a compensable evaluation for residuals of a right leg 
fracture there must be malunion of the tibia or fibula with 
slight knee or ankle disability under DC 5262.  For a 
compensable evaluation for gingivitis there must be bone loss 
from trauma or disease, such as osteomyelitis and not loss of 
the alveolar process as a result of periodontal disease, 
which is not considered disabling.  DC 9913, Note.  For a 
compensable evaluation for a lipoma of the back, as well as 
for blisters of the hands and feet, there must be moderate 
disfigurement under DC 7800 or exfoliation, exudation or 
itching, if involving an exposed surface or extensive area 
under 7806 (see also DC 7819).  For a compensable evaluation 
for residuals of pneumonia there must be either FEV-1 (Forced 
Expiratory Volume) of 71- to 80-percent predicted, or; FEV-
1/FVC (Forced Vital Capacity) of 71 to 80 percent, or; DLCO 
(SB) (Diffusion Capacity of the Lung for Carbon Monoxide by 
the Single Breath Method) 66- to 80-percent predicted by 
pulmonary function testing under DC 6600, 6602, 6603 or 6604; 
or intermittent productive cough with acute infection 
requiring a course of antibiotics at least twice a year under 
DC 6601 or intermittent inhalational or oral bronchodilatory 
therapy under DC 6602.  

Following review of the evidence in its entirety, the Board 
finds nothing in the record which is in conflict with the 
ratings assigned by the RO.  

That is, while the veteran is insulin dependent and is on a 
calorie restricted diet, his activities are not shown to 
require regulation.  Also, while he has alleged weight loss 
from diabetes, the clinical evidence reflects that he 
continues to be obese, and the Board does note that he has 
occasional numbness of fingers and toes but while he has 
diminished visual acuity there is no clinical evidence of 
diabetic retinopathy.  To the extent that the veteran has 
submitted clinical records during his incarceration 
indicating limitation of walking, this was due to phlebitis 
but that limitation was in effect only pending subsequent 
evaluation of his phlebitis.  He does not have moderate 
limitation of motion of the lumbar spine nor muscle spasm.  
His complaints of lower extremity pain are not shown to be 
associated with IVDS from L5-S1 disc space narrowing but are 
associated with his phlebitis, particularly inasmuch as there 
are no significant neurological abnormalities of the lower 
extremities.  As to his phlebitis, he does have episodic 
swelling, spasm, and pain as well as varicosities but there 
are no stasis pigmentation changes, persistent edema or 
eczema and it is somewhat controlled with anticoagulant 
medication and support hose.  With respect to his right knee, 
he has no ligamentous or cartilage pathology nor a 
compensable degree of limitation of motion and the 10 percent 
rating assigned (for pension purposes) encompasses a 
noncompensable degree of limited motion and painful motion.  
Most recently, in 1995 his diastolic blood pressure readings 
were 110 and 116 but previously, during his incarceration, 
his diastolic reading were all less than 100.  Diastolic 
pressures on VAOPT from 1994 to 1997 ranged from 95 to 120 
but it was also noted that he was not compliant with 
medication.  (See, for example, VAOPTs of February and June 
1996.)  Also, his systolic readings are clearly less than 
200.  

Regarding the right leg fracture, no residual disability is 
shown, even assuming that there was such a fracture which is 
not established by radiological studies.  The veteran 
conceded in his NOD that he has no problems from his 
gingivitis, a periodontal disease, since he is now edentulous 
and the evidence reflects that he has adequate function with 
dental plates.  Although he has attempted to associate his 
back and leg pain with a low back lipoma, that lipoma is not 
disfiguring and not productive of impairment.  Similarly, his 
tinea pedis is not functionally impairing and the blisters of 
his hands and feet are not disfiguring or productive of 
functional impairment.  As to the residuals of pneumonia, his 
acute pneumonitis resolved with antibiotic medication with 
only some residual granuloma or tissue scarring but the 
recent 1995 examinations found no respiratory impairment, 
even though pulmonary function studies were not conducted.  
Although not rated by the RO, X-rays have found some DJD of 
the veterans right ankle but there is no clinical evidence 
of limitation of motion or functional impairment.  

Hence, the Board concludes that the individual ratings and 
the combined evaluation of 50 percent, as assigned by the RO, 
are adequate and that the veteran's disabilities do not meet 
the percentage requirements for the purposes of a total 
rating for pension.  

The Board further concludes that the veteran does not have 
any of the various combinations of permanent, functional or 
sensory impairment (including a permanent loss of both hands 
or both feet) which would entitle him to a presumption of 
permanent and total disability pursuant to 38 C.F.R. 
§§ 3.340(b) and 4.15.  

Pursuant to 38 C.F.R. § 4.16, as incorporated into 38 C.F.R. 
§ 4.17, when percentage requirements are not met, and the 
disabilities involved are of a permanent nature, a rating of 
permanent and total disability for the purpose of pension 
will be assigned if the veteran is found to be unable to 
secure and follow substantially gainful employment by reason 
of disability.  These percentage requirements are of a single 
disability ratable as 60 percent or more, or as a result of 
two or more disabilities, providing at least one disability 
is ratable at 40 percent or more, and there is sufficient 
additional disability to bring the combined rating to 70 
percent or more. 

As is evidenced by the above discussion of the evaluations 
warranted for the veteran's documented chronic disabilities, 
the veteran does not meet any of the percentage requirements 
contained in 38 C.F.R. § 4.16.  That is, he does not have a 
single disability evaluated at least 60 percent disabling 
under the Rating Schedule, and the combined evaluation 
warranted for his multiple disabilities is not at least 70 
percent.  

38 C.F.R. § 3.321(b)(2) provides that where the evidence of 
record establishes that an applicant for pension is basically 
eligible and fails to meet a disability requirement based on 
the percentage standards of the Rating Schedule, but is found 
to be unemployable by reason of his or her disability or 
disabilities, age, occupational background and other related 
factors, a permanent and total disability rating on an 
extraschedular basis may be approved.  

Allthough it was reported during VA hospitalization in 1990 
that the veteran was unemployed at that time, he has reported 
having been gainfully employed on a continuous basis during 
the period from 1988 until his arrest (and one year 
incarceration) in 1994 on a drug charge.  Indeed, he reported 
in his VA Form 21-527 that he had been totally disabled for 
employment since June 1994 (the date that he began his 
incarceration).  

The Board points out that, while the veteran's disabilities 
may prevent him from performing certain activities, the 
record does not contain clinical findings which support a 
conclusion that these disabilities, either individually or 
collectively, are severe enough to permanently preclude all 
types of gainful employment.  Only his diabetes, phlebitis, 
and hypertension are shown to require ongoing medical care 
and these are treated primarily with medication and dietary 
restrictions.  It is not shown that these disabilities, even 
together with his other disabilities, would result in an 
unusual amount of time lost from work, if he were to be 
employed.  To the extent that the veteran is not working and 
cannot work because of cocaine abuse, this constitutes 
willful misconduct and is not for consideration in awarding 
the benefits requested herein.  38 U.S.C.A. § 1521(a); 38 
C.F.R. § 3.301(c)(3).  As to any hepatitis secondary to his 
drug abuse, the Board observes that there is no competent 
clinical evidence of active hepatitis but only that the 
veteran has tested positive for several hepatitis antibodies.  

Thus, the Board finds that the veteran is not permanently and 
totally disabled or unemployable at the present time as a 
result of his diagnosed disabilities.  The preponderance of 
the evidence is against his claim for a permanent and total 
disability rating for pension purposes.  38 U.S.C.A. §§ 1502, 
1521; 38 C.F.R. §§ 3.321, 3.340, 3.342, Part 4.  

When all the evidence is assembled, the Board is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case that claim is denied.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski 1 Vet. App. 49 (1990).  

In this case, for the foregoing reasons and bases, the 
preponderance of the evidence is against the claim for 
pension benefits and, thus, there is no doubt to be resolved 
in favor of the veteran.  


ORDER

A permanent and total disability rating for pension purposes 
is denied.  



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
